Citation Nr: 0936131	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-12 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran has verified active service from October 1946 to 
July 1948 and from August 1950 to December 1964, and 
additional unverified active service for a total of 19 years, 
six months and 10 days of active service.  The Veteran died 
in January 2002.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  A motion to advance this case on 
the Board's docket was received by the Board in September 
2009.  This motion was granted by the Board on September 14, 
2009 due to the appellant's advanced age.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  The appellant contends 
that the Veteran's January 2002 death from metastatic lung 
cancer was related to asbestos exposure while the Veteran was 
in service.

After reviewing the record, the Board finds that VA has not 
completed its duty to assist under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Specifically, in her VA Form 9, substantive 
appeal, dated in April 2007, the appellant avers that before 
the Veteran's death, his cancer was discovered by Dr. G.  The 
claims file does not contain any records from Dr. G.  The 
Board finds that any such records may be useful in helping 
the Board obtain a more complete picture of the Veteran's 
death; therefore, the RO should make an attempt to obtain 
them.  

Further, the Board finds that further development regarding 
VA's duty to notify under the VCAA is required in the present 
case.  Specifically, the Board finds the VCAA notice letter 
of record to be insufficient.  During the pendency of this 
appeal, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the 
Court held that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a Veteran 
was service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a Veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found in Hupp 
that the content of the section 5103(a) notice letter will 
depend upon the information provided in the claimant's 
application.  While VA is not required to assess the weight, 
sufficiency, credibility, or probative value of any assertion 
made in the claimant's application for benefits, the Court 
held in Hupp that the section 5103(a) notice letter should be 
"tailored" and must respond to the particulars of the 
application submitted.  The evidence of record reflects that 
the Veteran was not service connected for any disability at 
the time of his death; however, the VCAA letter sent to the 
appellant in this case did not provide her with the above 
information regarding what was needed to substantiate a DIC 
claim based on a condition not yet service-connected.  Hence, 
the Board finds that corrective notice should be sent to the 
appellant to so comply.

Also during the pendency of the appeal, the notice 
requirements under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2008) have been interpreted to apply to 
all aspects of claims, to include the element of assignment 
of an effective date in the event of award of the benefit 
sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As the record does not reflect that the appellant 
was provided notice in accordance with Dingess/Hartman, the 
Board finds that corrective notice should be sent to the 
appellant to so comply.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service 
connection for the cause of the Veteran's 
death in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159 (2006), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Hupp v. Nicholson, 21 
Vet. App. 342 (2007), and any other 
applicable legal precedent.  The 
appellant must be provided with an 
explanation of the evidence and 
information required to substantiate a 
claim for DIC based on a condition not 
yet service-connected.  

2.  Request the appellant to complete and 
submit a VA Form 21-4142, Authorization 
and Consent to Release Information, for 
records of treatment of the Veteran by 
Dr. G. (referenced in an April 2007 VA 
Form 9 as being of Davenport, Iowa), and 
any other medical care provider who may 
possess additional records of treatment 
of the Veteran pertinent to the 
appellant's claim.  

After securing any necessary 
authorization or medical releases, 
request and associate with the claims 
file legible copies of the Veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  


3.  Thereafter, readjudicate the issue 
on appeal, considering all evidence 
received since issuance of the statement 
of the case in February 2007.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and her 
representative an appropriate 
opportunity to respond.  The case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

